Name: 2005/433/EC: Commission Decision of 9 June 2005 amending Decision 92/452/EEC as regards embryo collection teams in the United States of America (notified under document number C(2005) 1687) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  trade;  agricultural policy;  America;  health
 Date Published: 2006-12-12; 2005-06-14

 14.6.2005 EN Official Journal of the European Union L 151/19 COMMISSION DECISION of 9 June 2005 amending Decision 92/452/EEC as regards embryo collection teams in the United States of America (notified under document number C(2005) 1687) (Text with EEA relevance) (2005/433/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (1), and in particular Article 8 thereof, Whereas: (1) Commission Decision 92/452/EEC of 30 July 1992 establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (2) provides that Member States are only to import embryos from third countries where they have been collected, processed and stored by embryo collection teams listed in that Decision. (2) The United States of America (USA) has requested that amendments be made to the list as regards entries for that country. (3) The USA has provided guarantees regarding compliance with the appropriate rules set out in Directive 89/556/EEC and the embryo collection team concerned has been officially approved for exports to the Community by the veterinary services of that country. (4) Decision 92/452/EEC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 92/452/EEC is amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 17 June 2005. Article 3 This Decision is addressed to the Member States. Done at Brussels, 9 June 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 302, 19.10.1989, p. 1. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 250, 29.8.1992, p. 40. Decision as last amended by Decision 2005/29/EC (OJ L 15, 19.1.2005, p. 34). ANNEX In the Annex to Decision 92/452/EEC the list for the United States of America is amended as follows: (a) The row for embryo collection team No 96TX088-E928 is replaced by the following: US 96TX088 E928 Advanced Genetic Services, Normangee 4140 OSR, Normangee, TX 77871 Dr Joe Oden (b) The row for embryo collection team No 91TX050-E548 is replaced by the following: US 91TX050 E548 Buzzard Hollow Ranch, 500 Coates Road, Granbury, TX 67048 Dr Mark Steele (c) The row for embryo collection team No 02TX107-E1482 is replaced by the following: US 02TX107 E1482 Ovagenix, 9605 Dream Ranch Road, Navasota, TX 77876 Dr Gary Moore (d) The row for embryo collection team No 99TX104-E874 is replaced by the following: US 99TX104 E874 Ultimate Genetics/Camp Cooley, Rt.3, Box 733, Franklin, TX 77856 Dr Joe Oden (e) The following rows are added: US 03TX112 Diamond A Ranch, RT.1, Box 35C, Dime Box, TX 77853 Dr John Schull US 94MI074 GGS Genetics, 1200 Stillman Road Mason, MI 48854 Dr John D. Gunther